Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in
People’s Republic of China on 07/29/2019.  It is noted, however, that applicant has not filed a certified
copy of the CN20190688127X application as required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1, 3, 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1)  A connector for a photovoltaic cell, comprising a conductive portion and an insulating portion, wherein the conductive portion is wrapped within the insulating portion; the conductive portion is composed of a conductor and a cable line which are riveted with each other; the insulating portion comprises a shell body and a nut which are connected by threads; the shell body has an inner cavity; the insulating portion further comprises a basket-shaped fastener which sleeves the cable line to hoop the cable line; and characterized in that: a main body of the conductor is in a cylindrical shape with an axis, and a rigid retaining ring is arranged on an_ outer circumferential surface of the conductor; the insulating portion further comprises a front sleeve which is divided into a head part having a front surface being perpendicular to the axis, a main body and a tail part, wherein an outer diameter of the tail part is larger than that of the main body to form a first outer step surface; an inner cavity of the shell

rear part is larger than that of the middle part to form a first inner step surface; an inner diameter
of the middle part is larger than that of the front part to form a second inner step surface that is
perpendicular to the axis; the first outer step surface props against the first inner step surface,
thereby blocking the front sleeve from moving forward; an inner diameter of the head part of the
front sleeve is larger than an outer diameter of the conductor and less than an outer diameter of
the retaining ring; a certain gap in the axial direction is reserved between the front surface of the
head part of the front sleeve and the second inner step surface of the inner cavity of the shell
body; the conductor passes through the head part of the front sleeve and enters the front part of
the inner cavity of the shell body; and the retaining ring of the conductor is blocked by the head
part of the front sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/24/2021